
	

115 SCON 35 ATS: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to present the Congressional Gold Medal collectively to the members of the Office of Strategic Services.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. CON. RES. 35
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2018
			Mr. Warner (for himself and Mr. Blunt) submitted the following concurrent resolution; which was considered and agreed to
		
		CONCURRENT RESOLUTION
		Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to present
			 the Congressional Gold Medal collectively to the members of the Office of
			 Strategic Services.
	
		1.Use of emancipation hall for  ceremony to present the congressional gold medal to the office of
			 strategic services
 (a)AuthorizationEmancipation Hall in the Capitol Visitor Center is authorized to be used on March 21, 2018, for a ceremony to present the Congressional Gold Medal collectively to the members of the Office of Strategic Services (OSS), in recognition of their superior service and major contributions during World War II.
 (b)PreparationsPhysical preparations for the conduct of the ceremony described in subsection (a) shall be carried out in accordance with such conditions as may be prescribed by the Architect of the Capitol.
			
